            Case 1:19-cv-00778-CJN Document 30 Filed 12/20/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CAUSE OF ACTION INSTITUTE,           )
                                     )
            Plaintiff,               )
                                     )
      v.                             )    Civil Action No. 19-0778 (CJN)
                                     )
U.S. DEPARTMENT OF COMMERCE,         )
                                     )
            Defendant.               )
____________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated December 11, 2019, the parties hereby submit

this Joint Status Report to advise the Court of subsequent legislative updates relating to the Section

232 secretarial report at issue in this Freedom of Information Act lawsuit (“the Autos Report”).

       1.       The legislation discussed at the November 21, 2019 hearing—H.R. 3055—is no

longer relevant to this case. After the court hearing, the House of Representatives rejected the

Senate’s amendment and converted the underlying bill into a continuing resolution (“CR”), but

without any provision for publication of the Autos Report. That CR was subsequently signed into

law by the President. See generally Further Continuing Appropriations Act, 2020, and Further

Health Extenders Act of 2019, Pub. L. No. 116-69, 133 Stat. 1134 (2019). The CR funds the

federal government through December 20, 2019.

       2.       Congress recently passed a pair of appropriations bills. One of those again includes

an amendment imposing a specific deadline on the publication requirement for the Autos Report.

See U.S. H.R. Rules Comm. Print 116-43, Text of the House Amendment to the Senate

Amendment to H.R. 1158 (“Consolidated Appropriations Act, 2020”), available at

https://www.appropriations.senate.gov/imo/media/doc/H1158ACT_43.pdf.
            Case 1:19-cv-00778-CJN Document 30 Filed 12/20/19 Page 2 of 3



       3.       Specifically, Section 112 of Title 1 of the Consolidated Appropriations Act, 2020,

as amended, would require, in relevant part, the following:

       Not later than thirty days after the date of the enactment of this Act . . . the Secretary
       of Commerce shall—
               (1) Publish in the Federal Register the report on the findings of the
       investigation into the effect on national security of imports of automobiles and
       automotive parts that the Secretary initiated on May 23, 2018, under section 232(b)
       of the Trade Expansion Act of 1962 (19 U.S.C. 1862(b)), as required under
       paragraph (3)(B) of that section; and
               (2) Submit to Congress any portion of the report that contains classified
       information, which may be viewed only by Members of Congress and their staff
       with appropriate security clearances.

       4.       The House of Representatives passed the Consolidated Appropriations Act, 2020

on December 17, 2019, and the Senate passed it on December 19, 2019. Given the imminent

expiration of the current CR, the parties understand from news reports that the President is likely

to sign the bill into law before the expiration of government funding today, December 20, 2019.

       5.       If the appropriations bill were to be enacted, it would require Defendant to publish

the Autos Report by January 19, 2020. The parties therefore propose to file another Joint Status

Report by January 27, 2020, at which point they will confirm enactment of the legislation

containing the publication requirement, apprise the Court whether the Autos Report was published,

and address any remaining issues.

       6.       If the President does not sign the bill, then the parties propose to alert the Court

accordingly within three business days of the President’s veto.



//



//




                                                   2
        Case 1:19-cv-00778-CJN Document 30 Filed 12/20/19 Page 3 of 3



Dated: December 20, 2019            Respectfully submitted,

/s/ Ryan P. Mulvey                  JESSIE K. LIU, D.C. Bar # 472845
Ryan P. Mulvey                      United States Attorney for the District of Columbia
(D.C. Bar No. 1024362)
R. James Valvo, III                 DANIEL F. VAN HORN, D.C. Bar # 924092
(D.C. Bar No. 1017390)              Chief, Civil Division
Lee A. Steven
(D.C. Bar No. 468543)               By: /s/ John Moustakas
                                    John Moustakas, D.C. Bar # 442076
CAUSE OF ACTION INSTITUTE           Assistant United States Attorney
1310 N. Courthouse Road, Ste. 700   555 Fourth Street, N.W.
Arlington, VA 22201                 Washington, D.C. 20530
Telephone: (571) 482-4182           (202) 252-2518
ryan.mulvey@causeofaction.org       john.moustakas@usdoj.gov
james.valvo@causeofaction.org
lee.steven@causeofaction.org        Counsel for Defendant

Counsel for Plaintiff




                                       3
